DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Applicant filed the subject case with international search results and IDS`s which includes mainly references of other major aircraft manufacturer similar systems.
Independent claim 1 has some limitations that no search results revealed any disclosing prior art as cited below; 
Claim 1: “1. A monitoring system for a cabin of an aircraft, comprising: a main computing unit comprising: a first interface configured for interchanging cabin data; and a distribution interface, wherein the main computing unit is configured to provide cabin output signals on the distribution interface on a basis of the cabin data and to receive cabin input signals; at least one galley operator control apparatus comprising: a display device configured for inputting control commands and for outputting information on the basis of display signals; and a power control device having a supply input configured for connection to an electric power supply of the aircraft, having a multiplicity of supply outputs configured for connecting electrical loads of a galley, and having a control interface, wherein the power control device is configured to make or break an electrical connection between each individual one of the load outputs and the supply input; a data distribution apparatus, physically separate from the galley operator control apparatus, comprising: a first computing unit comprising: a first control interface connected to the distribution interface of the  main computing unit; a multiplicity of second control interfaces; and a first coupling interface; wherein the first computing unit is configured to take a cabin output signal received from the main computing unit as a basis for providing an operating signal for a second computing unit, autonomous in respect of the first computing unit, comprising: a first interface connected to the display device; a second interface connected to the control interface of the power control device of the galley operator control apparatus; and  24AIRISA 3.OF-066 a second coupling interface connected to the first coupling interface of the first computing unit wherein the second computing unit is configured to take the control command received from the display device as a basis for providing a switching signal on the second interface, the switching signal configured to prompt the power control device to make or break an electrical connection between one or more of the load outputs and the supply input, and the second computing unit is configured to provide a display signal on the first interface on a basis of a cabin output signal received on the second coupling interface.

As per the specification, claimed invention relates to a monitoring system for the cabin of an aircraft in which the space in a cabin that is available for a galley is used efficiently and the functionality in the region of the galley is improved.  The invented monitoring system for an aircraft cabin has a main computing unit, a galley operator control apparatus and a physically separate data distribution apparatus, , having a first computing unit and a second computing unit, which is autonomous in respect of the latter, and connected via an interface circuit for data interchange. The first computing unit is set up to take a cabin output signal received from the main computing unit for providing an operating signal for operating a cabin function. The second computing unit is set up to take a control command received from a galley operator control apparatus display device as a basis for providing a switching signal prompting a power control device to switch an electrical load on or off, set up to take a cabin output signal received from the first computing unit for providing a display signal to reproduce information on the display device.

Further prosecution of the independent claim 1,  search results, on PE2E Search, IP.COM Search and Google Patents Search, revealed that the subject claim elements may not have by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claim 1  limitations.

Some of the closest prior art found on search;;
IBRAHIM, Yakentim M et al., US10003829B2, Control module unit for services systems for a vehicle
Remarks: Discloses a cabin service system controls for vehicles/aircrafts. However, fails to disclose claim elements stated at step 1 and fails to provide efficient and functional usage of the cabin space as stated at the step 2 above.

Elliott, Stephen H.  et al.	US 20020153776 A1	Peer-to-peer control and decision making system
Remarks: Discloses "Nodes" that contains programmed instructions and/or "intelligence" for monitoring communication traffic on a communications network such that appropriate reactions to commands received over the communications network occurs. However, fails to disclose claim elements stated at steps 1 & 2 above.

NIELSEN; Carl et al.	US 20090284934 A1	DATA ACQUISITION MODULE AND SYSTEM
Remarks: Discloses modules for data acquisition that may either be used as stand alone units or be used to form a modular system where a plurality of modules are mounted together in a frame or rack structure as well as combinations of such stand-alone units and frames. However, fails to disclose claim elements stated at steps 1 & 2 above.

Macrae; James	US 20150109150 A1	Aircraft Interface
Remarks: Discloses an aircraft interface apparatus for providing communication between an aircraft system and a device for use on an aircraft. However, fails to disclose claim elements stated at steps 1 & 2 above.

Carleial; Pedro R. et al.	US 20170101067 A1	INTEGRATED POWER DISTRIBUTION, DATA NETWORK, AND CONTROL ARCHITECTURES FOR A VEHICLE
Remarks: Discloses an integrated power distribution, data network, and control architecture for a vehicle  that includes nodes distributed throughout the vehicle. Each node includes power distribution (PD) and data collection and distribution (DCD) components. However, fails to disclose claim elements stated at steps 1 & 2 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-17 are allowed.
a. Claim 1 is allowed independent claim.
b. Claims 2-17 are allowed due to dependencies to the allowed claim 1.

Invention Drawings: 

    PNG
    media_image1.png
    587
    961
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    486
    614
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    397
    581
    media_image3.png
    Greyscale

            
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665